Exhibit 10.1

WAIVER AND RELEASE

This Waiver and Release (this “Release”) is executed by Andrea Darweesh (the
“Executive”) and AMERICOLD LOGISTICS LLC, together with Americold Realty Trust
and all subsidiaries of Americold Realty Trust, (the “Company”) pursuant to
Section 7(d) of the Employment Agreement, dated as of January 23, 2018, by and
between The Company and the Executive (the “Employment Agreement”). Capitalized
terms used but not defined in this Release have the meanings given to them in
the Employment Agreement.

1.    Separation. The Company and Executive agree that Executive’s employment
with the Company shall end on the Effective Date, as defined herein.

2.    Separation Benefits. Provided Executive executes and complies with the
terms and conditions of this Release, the Company will provide Executive with
the following “Separation Benefits:”

a.    Severance Pay. Pursuant to Section 7(a) of the Employment Agreement, the
Company will pay Executive Six Thousand Five Hundred Dollars and No Cents
($6,500.00) for accrued unpaid salary and unreimbursed business expenses, and
any other employee benefits owed as payment for the Accrued Amounts (as defined
in the Employment Agreement), in a lump sum within thirty (30) days following
the Effective Date. Furthermore, pursuant to Section 7(b)(i) of the Employment
Agreement, the Company will pay Executive the sum of Three Hundred Eighty Four
Thousand Three Hundred and Seventy Five Dollars and No Cents ($384,375.00) less
all applicable withholdings and deductions (the “Severance Pay”) payable
starting on the sixtieth (60th) day following the Effective Date, as defined
herein (but with the first payment being a lump sum payment covering all payment
periods from the Effective Date through the date of such first payment), in
substantially equal installments in accordance with the Company’s payroll
practices during the 12 month period following the Effective Date (“Severance
Period”), subject to reductions pursuant to Section 6(h) of the Employment
Agreement.

b.    2019 Pro-Rated Bonus. Pursuant to Section 7(b)(ii) of the Employment
Agreement, the Company will pay Executive a pro-rated bonus for fiscal year
2019, the amount of which shall, for the avoidance of doubt, (1) be based on
achievement of Company performance metrics at the same level as is determined
for all other Company executives, and (2) be determined as if annual bonuses for
fiscal year 2019 are based 100% on Company performance metrics (consistent with
the Company’s annual bonus plan for fiscal year 2018), less applicable
withholdings and deductions (“2019 Pro-Rated Bonus”) payable at the time such
annual bonus would otherwise be paid in accordance with Section 5(b) of the
Employment Agreement.



--------------------------------------------------------------------------------

c.    Accelerated Vesting of Restricted Stock Units. Pursuant to
Section 7(b)(iv) of the Employment Agreement, 5,208 units of Executives unvested
Restricted Stock Units will vest upon the Effective Date, as defined herein.

d.    Performance Stock Grant. Pursuant to Section 7(b)(iv) of the Employment
Agreement, because Executive has been granted performance vesting awards, the
vesting of which depends upon the satisfaction of one or more performance
conditions, a prorated portion of Executive’s performance vesting awards shall
remain outstanding and eligible to vest based on actual performance through the
last day of the applicable performance period, based on the number of days
during the applicable performance period that the Executive was employed. Any
performance-vesting awards that are earned based on actual performance will vest
and settle as provided in the applicable award agreement (which shall, for the
avoidance of doubt, settle based on achievement of the performance metrics
stated therein at the same level as all other Company executives with the same
performance vesting awards). Based on the Effective Date, Executive’s prorated
portion of the performance vesting awards that will remain outstanding and
eligible to vest based on actual performance through the last day of the
applicable performance period is 37.01% of Executive’s award.

e.    Health Benefits. Pursuant to Section 7(b)(iii) of the Employment
Agreement, Executive is entitled to continued full participation in the
Company’s health and welfare benefit programs (including participation in the
executive benefit plan and full reimbursement for all health, dental and vision
expenses, but excluding participation in the Company’s short- or long-term
disability plans) during the Severance Period (for the avoidance of doubt, this
continuation period shall run concurrently with any required continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”));
provided that the Company’s obligation to make any payment pursuant to this
provision shall cease upon the date the Executive becomes eligible for coverage
under the health plan of a future employer (regardless of whether the Executive
elects such coverage) and the Executive shall promptly notify the Company of her
eligibility for any such coverage.

f.    2018 Bonus. The Company will pay Executive her 2018 Bonus, which is equal
to Two Hundred Ninety-Nine Thousand Eight Hundred and Twelve Dollars and Fifty
Cents ($299,812.50) less all applicable withholdings and deductions (the “2018
Bonus”), payable at the time such annual bonus would otherwise be paid in
accordance with Section 5(b) of the Employment Agreement.

g.    Accelerated Vesting of Stock Options. On the Effective Date, Fifty-Three
Thousand (53,000) shares of Company common stock subject to the nonqualified
stock option granted pursuant to the Stock Option Agreement dated September 9,
2016, by and between the Company and Executive (the “Option Award”), shall
automatically and immediately vest. The portion of the Option Award that becomes
vested in accordance with this Section 2(g) shall remain subject to the terms
and condition of the Option Award and the equity incentive plan under which such
award was granted.



--------------------------------------------------------------------------------

h.    Attorneys’ Fees. Within thirty (30) calendar days of the Effective Date,
the Company will pay Executive’s attorneys’ fees in the amount of Thirty
Thousand Dollars and No Cents ($30,000.00) in a check made payable to Executive.

i.    Conditions Precedent. Executive acknowledges and agrees that her ongoing
compliance with the terms and conditions of this Release is a condition
precedent to the Company’s obligation to provide any Separation Benefits.

3.    Mutual Release.

a.    Executive Released Claims. In consideration of the payments and benefits
to be provided to the Executive pursuant to this Release, the Executive, on
behalf of the Executive and anyone claiming through the Executive, hereby fully
and completely releases, acquits and forever discharges the Company, its
affiliates and related entities, and each of their respective current and former
employees, officers, trustees, directors, shareholders, partners, members,
managers, agents, employee benefit plans and fiduciaries, insurers, attorneys,
joint venture partners, transferees, successors and assigns (each a “Released
Party” and collectively, the “Released Parties”), collectively, separately, and
severally, of and from any and all claims, demands, damages, causes of action,
debts, liabilities, controversies, judgments, and suits of every kind and nature
whatsoever, foreseen, unforeseen, known or unknown, that arise out of or relate
to the Executive’s employment or termination of employment with the Company and
that the Executive has had, now has, or may have against the Released Parties
(or any of them) at any time up to and including the date the Executive signs
this Release, with the exception of the claims set forth in Section 4 below (the
claims released in this Release are collectively referred to as the “Released
Claims”). The Released Claims include all claims arising under any federal,
state or local statute or ordinance, constitutional provision, public policy or
common law, including Title VII of the Civil Rights Act of 1964, the Equal Pay
Act, the Civil Rights Act of 1866, the Civil Rights Act of 1871, the Employee
Retirement Income Security Act (with respect to unvested benefits), COBRA, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Georgia
Equal Pay Act, and the Georgia Equal Employment for People with Disabilities
Code, all as amended; all claims arising under discrimination laws,
whistleblower laws and laws relating to violation of public policy, retaliation,
or interference with legal rights; all claims for compensation of any type
whatsoever, including claims for wages, bonuses, commissions, equity, vacation,
sick leave, PTO and severance; all claims arising under tort, contract and/or
quasi-contract law, including all claims arising under the Employment Agreement;
and all claims for monetary or equitable relief, including attorneys’ fees, back
pay, front pay, reinstatement, experts’ fees, medical expenses, costs and
disbursements. The Executive hereby waives any right to seek or recover any
individual relief (including any money damages, reinstatement, or other relief)
in connection with any of the Released Claims through any charge, complaint,
lawsuit, or other proceeding, whether commenced or maintained by the Executive
or by any other person or entity, with the exception of any right to seek an
award pursuant to Section 21F of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

b.    Company Released Claims. In consideration of the benefits provided to the
Company under this Release, the Company, on behalf of itself and all of its
predecessors, successors, transferees, assignors, and assigns, and anyone
claiming by, through, or on behalf of them, hereby fully and completely
releases, acquits and forever discharges Executive, her heirs, executors and
assigns, of and from any and all claims, demands, damages, causes of action,
debts, liabilities, controversies, judgments, and suits of every kind and nature
whatsoever which the Company has had, now has, or may have against Executive
based on information which is known by the Company’s General Counsel as of the
day before the Effective Date (the “Company Released Claims”).

4.    Excluded Claims. The Released Claims do not include (a) any claims for
vested benefits to which the Executive is entitled upon the termination of the
Executive’s employment in accordance with the terms of the applicable benefit
plans (for the avoidance of doubt, no term or provision under the Employment
Agreement shall be deemed a benefit plan for purposes of this Release); (b) any
claims related to acts, omissions or events occurring after the date this
Release is signed by the Executive; (c) any right that the Executive may have to
indemnification or insurance coverage under the Company’s organizational
documents or any directors and officers insurance policy; (d) any claims that
cannot legally be waived by private agreement.

5.    Covenant Not to Sue. Except as otherwise provided in Section 7 below, the
Executive promises that the Executive will not file, instigate or participate in
any proceeding against any of the Released Parties relating to any of the
Released Claims. In the event that Executive breaches the covenant contained in
this Section 5, Executive agrees to indemnify the Released Party for all damages
and expenses, including attorneys’ fees, incurred by the Released Party in
defending, participating in or investigating any matter or proceeding covered by
this Section 5.

6.    Representations. The Executive represents and warrants that (a) the
Executive has been properly paid for all hours worked and has received all
wages, bonuses, vacation pay, expense reimbursements and any other sums due from
the Company (with the exception of the Separation Benefits); (b) the Executive
has returned all Company property in the Executive’s possession or control and
has permanently deleted any Confidential Information stored on any electronic
device, web- based email or other storage location not owned by the Company but
within the Executive’s possession or control; (c) the Executive is not aware
that she has suffered any work-related injury or occupational disease during the
course of the Executive’s employment with the Company, which the Executive has
not reported in writing to the Company; (d) the Executive has not filed any
complaints, claims or actions against the Company or any other Released Party;
and (e) the Executive has not assigned, transferred, conveyed or otherwise
disposed of any Released Claims.



--------------------------------------------------------------------------------

7.    Protected Rights/Permitted Disclosures. Nothing contained in this Release
limits Executive’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission or any other federal, state or local
governmental agency or commission (collectively, “Government Agencies”), or
prevents Executive from providing truthful testimony in response to a lawfully
issued subpoena or court order. Further, this Release does not limit Executive’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. Executive is hereby notified that under the Defend Trade Secrets Act:
(a) no individual will be held criminally or civilly liable under federal or
state trade secret law for disclosure of a trade secret (as defined in the
Economic Espionage Act) that is: (i) made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
made solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and (b) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order.

8.    Mutual Non-Disparagement.

a.    To the fullest extent permitted by law, Executive agrees not to make,
publish or communicate to any person or entity or in any public forum (including
social media) at any time any defamatory or disparaging remarks, comments, or
statements concerning the Company, its affiliates, or its respective officers,
trustees, employees or products. The Company agrees to instruct its Section 16
officers and trustees not to publish or communicate to any person or entity or
in any public forum (including social media) at any time any defamatory or
disparaging remarks, comments, or statements concerning Executive.

b.    The Company agrees that its Form 8K filing regarding the termination of
the Executive’s employment (the “Form 8K Filing”) will consist solely of the
statement attached hereto as Exhibit A. Executive and the Company agree to, and
the Company agrees to instruct its Section 16 officers, and trustees to, respond
to any questions regarding Executive’s separation from employment with nothing
more than the statement attached hereto as Exhibit B or words to the same
effect. On the date of the Form 8K Filing, the Company’s Corporate
Communications department will make an internal and external announcement
regarding the termination of the Executive’s employment, which will consist
solely of the statement attached hereto as Exhibit B. Notwithstanding the
foregoing, nothing herein shall prevent either the Executive or any of the
Company’s officers, directors, or trustees from testifying truthfully in any
legal or administrative proceeding where such testimony is compelled or
requested, or from otherwise complying with applicable legal requirements.



--------------------------------------------------------------------------------

9.    Other Post-Effective Date Matters. At a time mutually agreed upon between
the Company and Executive that is during regular business hours and within two
(2) business days of the Form 8K Filing, the Company shall permit Executive to
return to the Company’s premises for a period of two (2) hours to gather her
personal belongings, say goodbye to her colleagues at the Company, and deliver
Girl Scout cookies ordered by Company employees. Additionally, the Company
agrees not to take any retaliatory action against Executive or any Company
employee in response to any lawful and non-business-related communications
between Executive and Company employees that do not violate the terms of this
Release providing Executive does not interfere with the operations of the
Company.

10.    Effective Date. This Release shall become effective on the date on which
the Executive has signed it (the “Effective Date”).

11.    General Provisions. The Released Parties expressly deny that they have
any liability to the Executive, and this Release is not to be construed as an
admission of any such liability. This Release is to be construed under the laws
of the State of Georgia. This Release constitutes the entire agreement between
the Executive and the Company with respect to the issues addressed in this
Release. Both parties represent that they are not relying on any other
agreements or oral representations not fully expressed in this Release. This
Release may not be modified except in writing signed by the Executive and an
authorized Company representative. The headings in this Release are for
reference only, and do not in any way affect the meaning or interpretation of
this Release. As used herein, the phrase “including” means “including, but not
limited to” in each instance. “Or” is used in the inclusive sense of “and/or”.
As used herein, the plural includes the singular, and the singular includes the
plural: Use of the plural, or the singular, as the case may be, throughout this
Release shall be construed to give this Release a broader meaning and scope,
rather than a narrower one. Should any part of this Release be found to be void
or unenforceable by a court of competent jurisdiction or Government Agency, such
determination will not affect the remainder of this Release. A facsimile or
scanned (e.g., .PDF, .GIF, etc.) signature shall be deemed to be an original.

 

ACCEPTED AND AGREED BY:     ACCEPTED AND AGREED BY: /s/ Andrea Darweesh     /s/
Fred Boehler ANDREA DARWEESH    

FRED BOEHLER, PRESIDENT AND CEO

AMERICOLD REALTY TRUST

February 24, 2019     February 25, 2019 Date     Date



--------------------------------------------------------------------------------

Exhibit A

(Form 8-K)



--------------------------------------------------------------------------------

Exhibit B

Andrea Darweesh has decided to end her relationship with Americold.
Ms. Darweesh’s last day of employment with Americold was [the Effective Date].